Citation Nr: 1317376	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  04-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for residual post-operative left olecranon fracture.

2.  Entitlement to service connection for left leg shin splints.

3.  Entitlement to service connection for non-gonococcal urethritis. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include stress, anxiety, and depression. 

5.  Entitlement to service connection for an upper respiratory infection.

6.  Entitlement to service connection for pes planus. 

7.  Entitlement to service connection for a left testicle condition.

8.  Entitlement to service connection for a left wrist condition, as secondary to service-connected residual post-operative left olecranon fracture.

9.  Entitlement to service connection for a left forearm condition, as secondary to service-connected residual post-operative left olecranon fracture. 

10.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2002 and July 2004.

The July 2002 rating decision increased the disability rating for residual post-operative left olecranon fracture from 10 percent to 20 percent, effective the November 20, 2001, date of the Veteran's claim for increase.  The Veteran perfected an appeal to that decision.  In a July 2008 decision, the RO changed the disability rating to 40 percent, effective November 20, 2001. 

In a February 2009 decision, the Board denied the first nine of Veteran's claims listed on the title page.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court) and in a December 2010 decision the Court vacated the February 2009 decision as to all such issues and remanded the appeal to the Board for further proceedings consistent with the Court's decision.  

In April 2011, and again in November 2012, the Board remanded these matters for further development.  

In a July 2009 statement, the Veteran asserted that his left elbow and arm disabilities rendered him unable to perform his daily job duties as a mailhandler.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

In its April 2011 remand, the Board noted that the issue of entitlement to VA outpatient dental treatment (the April 2011 decision denied service connection for dental trauma, but did not address the Veteran's eligibility for dental treatment) had been raised by the record, but had not been adjudicated by the agency of original jurisdiction (AOJ), and the Board therefore referred the issue for appropriate action.  

In its November 2012 remand, the Board noted that it appeared that VA inadvertently, and incorrectly, had previously listed eligibility for dental treatment as an issue on the title page of a decision, but that such issue had not been adjudicated previously by the AOJ and the Board therefore lacked jurisdiction over it, and referral was the appropriate course of action.  The Board noted that, unfortunately, since that referral, it did not appear that such a claim has been the subject of a rating decision, but instead the issue was included in a supplemental statement of the case (which was understandable, since the Board had previously listed it as an issue).  The Board apologizes for this confusion.   

The Board noted that, however, it appeared that the issue needed to be the subject of a rating decision and again referred the issue with the instruction that a rating decision be issued addressing it.  Since then, from the record, it appears that the issue has not been adjudicated in a rating decision.  Therefore, the issue of entitlement to VA outpatient dental treatment is once more referred with the instruction that a rating decision be issued addressing it.  This issue will not be before the Board unless the Veteran appeals this decision. 

The issues of service connection for an acquired psychiatric disorder, to include stress, anxiety, and depression, service connection for a left wrist condition and a left forearm condition, both as secondary to service-connected residual post-operative left olecranon fracture, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left elbow does not show unfavorable ankylosis at an angle of less than 50 degrees or complete loss of supination or pronation, or have a flail joint.

2.  The Veteran does not have, did not have at the time his claim for service connection was filed in May 2003, and has not at any point during the pendency of the claim or appeal had, any disability related to left leg shin splints or non-gonococcal urethritis.

3.  No current upper respiratory infection disability is related to service.

4.  The Veteran's pes planus was noted on examination at the time of entry into service and was not aggravated by service.

5.  Clear and unmistakable evidence shows both that the Veteran's left testicle injury both pre-existed service and that it was not aggravated by service, and there is no other basis for service connecting any left testicle condition.
CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for residual post-operative left olecranon fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208, 5211, 5212, 5213 (2012).

2.  Service connection for left leg shin splints is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Service connection for non-gonococcal urethritis is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  Service connection for upper respiratory infection is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

5.  Service connection for pes planus is not established.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).

6.  Service connection for a left testicle condition is not established.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the Rating Schedule, impairments of the elbow and forearm are evaluated by application of Diagnostic Codes 5205 through 5213.  As the record reflects that the Veteran is right-hand dominant, the Board will consider the ratings for disability of the minor, or non-dominant, elbow and forearm.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2012).  See also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).


The Veteran's residual post-operative left olecranon fracture is currently rated under Diagnostic Code (DC) 5209-5206, and is thus rated by analogy under the criteria for limitation of motion of the forearm.  See 38 C.F.R. §§ 4.20, 4.27.  

Under DC 5206, a 40 percent disability rating (the maximum rating under this code) is warranted for flexion of the forearm limited to 45 degrees.  

Under DC 5205, a 40 percent disability rating is awarded for intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees.  A 50 percent disability rating is warranted for unfavorable ankylosis at an angle of less than 50 degrees or with complete loss of supination or pronation.  

Under DC 5207, a 40 percent disability rating (the maximum rating under this code) is warranted for extension of the forearm limited to 110 degrees.  

Under DC 5209, a 50 percent disability rating (the maximum rating under this code) is warranted for flail joint of the elbow.

Under DC 5210, a 40 percent disability rating (the maximum rating under this code) is warranted for nonunion of the radius and ulna with flail false joint.

The remaining Diagnostic Codes pertaining to the elbow and forearm have maximum disability ratings less than 40 percent, therefore they would not afford the Veteran a greater evaluation than he already has for residual post-operative left olecranon fracture.

After separation, the Veteran was awarded a 10 percent evaluation for residual post-operative left olecranon fracture in a June 1991 rating decision.  A July 2002 rating decision increased the evaluation to 20 percent, effective November 20, 2001, and it is this rating decision on appeal.  While this appeal was pending, the RO issued a rating decision in July 2008, increasing the evaluation for residual post-operative left olecranon fracture to 40 percent, effective November 20, 2001. 

The Veteran was afforded a VA medical examination in March 2002.  The examiner noted an abnormal left elbow with swelling and instability.  On physical examination, flexion was to 100 degrees, supination was to 70 degrees, and pronation was to 70 degrees.  The Veteran noted pain at the end of each range of motion.  

One month later, in an April 2002 VA treatment record, an examiner noted flexion of the left elbow to only 45 degrees.  The Veteran's left elbow demonstrated the same 45 degree limitation of flexion in September 2002 and March 2004 VA treatment records.

The Veteran was afforded another VA medical examination in May 2004.  The Veteran complained of swelling, weakness, and constant pain.  On physical examination, flexion was to 30 degrees with pain at 10 degrees, extension was to zero degrees, supination was to 85 degrees with pain at the end of range, and pronation was to 75 degrees with pain at 50 degrees.

The Veteran was afforded another VA medical examination in June 2005.  The Veteran noted experiencing incapacitating episodes up to once a month and lasting seven days.  The examiner noted mild atrophy of the musculature surrounding the left elbow.  On physical examination, flexion was to 60 degrees with pain at 30 degrees, extension was to zero degrees, supination and pronation were each to 85 degrees with pain at the end of range.

Finally, the Veteran was afforded another VA medical examination in April 2008.  The Veteran complained of sharp, burning, aching pain and weakness and showed guarding of movement.  On physical examination, flexion was to 128 degrees with pain at the end of range, extension was to zero degrees, supination was to 85 degrees, and pronation was to 80 degrees.

All results above provide evidence against this claim, clearly indicating that the higher criteria are not met throughout the effective period.  As outlined above, the left elbow will not warrant a 50 percent rating unless there is unfavorable ankylosis at an angle of less than 50 degrees or complete loss of supination or pronation, or flail joint of the elbow.  At no time has the Veteran demonstrated such levels of injury to the left elbow.  The Veteran's own statements would not support such a finding. 

The Board has taken into account other diagnostic codes that may be applied for elbow injuries, however as noted above, no other diagnostic code would afford the Veteran an evaluation higher than his current 40 percent rating for the left elbow.

The Board has also considered whether a separate evaluation should be considered, however, without taking into consideration all problems associated with this disability the current 40 percent evaluation could not be justified.  Any separate evaluation of this disability would result in illegal pyramiding of the same disability under a different diagnostic code (essentially evaluating the same problem twice). 

In summary, the schedular criteria for the next higher, 50 percent, rating for residual post-operative left olecranon fracture are not met, and such rating is not warranted.  The facts and examinations cited above provide negative evidence against the Veteran's claim and show that his left elbow does not meet the diagnostic criteria for a 50 percent evaluation.  On a complete review of the evidence of record, the Board finds no basis to award a disability rating greater than 40 percent for the Veteran's residual post-operative left olecranon fracture.  38 C.F.R. § 4.7.  

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The Board notes that in its December 2012 Memorandum Decision the Court remanded this issue for the Board to provide a more thorough explanation of its determination that referral for extraschedular consideration was not warranted in this case, as the only rationale the Board provided for this determination was that "there [was] no evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment," it was "not clear from the Board's conclusion that it assessed whether the criteria in the rating schedule reasonably describes the [Veteran's] disability level and symptomatology."   See Memorandum Decision, at p. 3.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, in September 2002 the Veteran was seen in urgent care for his left elbow problems and was told to avoid lifting more than 20 pounds.  The Veteran submitted Family and Medical Leave Act (FMLA) records dated in June 2003, reflecting that the Veteran was reporting severe left elbow and forearm pain.  It was noted at that time that it would not be necessary for the Veteran to take work only intermittently or to work on a less than full schedule as the result of is condition, and that the Veteran was not presently incapacitated, but that the frequency of further episodes of incapacity could not be predicted.  It was also noted that in terms of the Veteran's inability to perform one or more of the essential functions of his job, he was unable to lift 70 pound boxes or trays.  

On VA examination in May 2004, the Veteran reported that due to his left elbow condition, he had lost time from work 12 times per year; the effect on his occupation was noted to have been that he was not able to lift over 15 pounds.  On June 2005 VA examination, the Veteran reported not being able to lift more than 20 pounds, and losing work 7 to 9 times per month.  On April 2008 VA examination the Veteran reported that his left elbow had limited his activities working as a mailhandler.

In an October 2008 statement, the Veteran asserted that he had restrictions on lifting at his job due to his elbow disability, that he had to use his elbow every day for his job, which caused him difficulties in performing his heavy work duties.

In January 2009, the Veteran requested FMLA forms be filled out.  At the time, he complained of left elbow area pain that came after he slipped and fell on Christmas Eve; he called in sick that day and his job required him to bring an FMLA form.  He was assessed as having joint pain of the hand, and it was noted that he should avoid repeated motion for more than two hours in a narrow and was not to lift more than 20 pounds from the left hand.  

In a July 2009 statement, the Veteran asserted that his left elbow disability and other asserted disabilities interfered with his ability to perform his job as a mailhandler, where his duties consisted of having to pick up, lift, move, load, and unload 70 pound packages and assorted mail sacks and parcels; he further asserted that his left arm pain had worsened to the point that he was unable to perform his daily job duties as a mailhandler.  

In April 2011, the AMC requested from the Veteran's employer any records related to disability claims filed by the Veteran.  VA received such records in April 2011, the most recent of which were the FMLA records dated in June 2003.  

The Board recognizes that the Veteran's disability has been productive of functional impairment.  The assigned rating of 40 percent rating reflects that his disability is productive of significant impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.

The Veteran's left elbow disability has been primarily manifested by pain, discomfort, stiffness, fatigue, and weakness, resulting in impaired function of the left arm, particularly with respect to ability to lift, with occasional episodes of exacerbation during which the Veteran has not been able to perform the full duties of his job.  While on one occasion in May 2004 the Veteran's left elbow flexion was noted to have been to only 30 degrees, the Veteran's flexion has generally been to 45 degrees or greater, with flexion as high as 128 degrees in April 2008.  Such manifestations are reasonably contemplated by the schedular criteria for a 40 percent rating under DC 5206, which contemplates elbow disability of the nature and severity of disability producing limitation of flexion of the forearm to 45 degrees.  The record does not reflect that the Veteran's left elbow disability has caused impairment in earning capacity above what would be average for such disability.  

Also, the record does not reflect that the Veteran's disability has been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disability.  While the Veteran's functional impairment in such activities as lifting has interfered with his job, with occasional episodes of having to miss work, the record does not reflect marked interference with employment.  In this regard, on June 2003 medical examination, while it was noted that the Veteran had impairment in lifting at his job and occasional incapacitation, it was also noted that it would not be necessary for the Veteran to take work only intermittently or to work on a less than full schedule as the result of his condition.  Also, while the Veteran asserted in July 2009 that his left arm pain had not worsened that he was unable to perform his daily job duties as a mailhandler, the April 2011 records related to disability claims filed by the Veteran received from his employer do not reflect any record dated after June 2003.  Further, without these factors being considered, based on this evidence it would be difficult to support the current evaluation, let alone a higher evaluation.  In other words, these problems have been considered in the current evaluation of the elbow problem. 

Moreover, to the extent that the Veteran argues that limitations caused by his left elbow disability negatively affected his ability to maintain performance levels as a mailhandler, specifically, the Board notes that when the RO or Board evaluates whether the criteria in the rating schedule adequately correspond to the symptomatology and severity of a claimant's disability, § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  Thun, 22 Vet. App. at 117.  Rather, it requires an assessment of whether the veteran's schedular disability rating adequately contemplates the average impairment in earning capacity from the veteran's disability.  Id. at 116 (explaining that "given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability," but that "extraschedular consideration cannot be used to undo the approximate nature that results from the rating system based on average impairment of earning capacity authorized by Congress").

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  A 40 percent evaluation providers considerable compensation for the disability at issue. 

Accordingly, a rating in excess of 40 percent for residual post-operative left olecranon fracture is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

No disability at issue in this case is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Left leg shin splints and non-gonococcal urethritis

The service treatment records (STRs) include one record of left leg shin splints "resolving" in March 1987, with no further complaints, treatment, or diagnoses regarding the left leg, either in service or after separation.  The STRs also include one record of treatment for non-gonococcal urethritis in February 1988, with no further complaints, treatment, or diagnoses in service or after separation.  The record thus reflects that the Veteran's in-service left leg shin splints and non-gonococcal urethritis were acute conditions that were treated and resolved in service.

Post-service medical records reflect no complaints, diagnoses, or treatment related to left leg shin splints, non-gonococcal urethritis, or any residual problems of either.  

As reflected in his May 2003 claim for service connection, the Veteran has asserted that service connection is warranted for "residuals" of non-gonococcal urethritis and of left leg shin splints.  In an October 2008 statement, the Veteran argued that the evidence showed that was treated in service for shin splints and non-gonococcal urethritis, and that VA had failed to take this evidence into consideration.

In this case, the evidence does not show that disabilities of left leg shin splints or non-gonococcal urethritis, or any residuals thereof, have existed at any time since the Veteran's May 2003 claim for service connection.  The Board therefore must deny the Veteran's claims for service connection for such claimed disabilities.

In its December 2012 Memorandum Decision the Court remanded these issues to the Board "to consider and weigh the [Veteran's] lay statements," as, while "the Board provided a generic explanation of the treatment of lay statements," it "failed to assess the [Veteran's] assertions in the context of his individual claims," and "should have determined whether his conditions were the types for which lay evidence is competent and, if so, it should have weighed his lay assertions against the other evidence of record."   See Memorandum Decision, at p. 5.

Lay evidence can be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins).  However, diagnosis of the specific orthopedic disorder of shin splints, or the specific disorder of non-gonococcal urethritis, is a medical diagnosis that requires medical expertise.

Nonetheless, the Veteran is competent to report matters within his own personal knowledge, and symptoms of shin splints and urethritis might be capable of lay observation such as pain, leg problems or urological problems.  See Layno, 6 Vet. App. at 469.  However, in this case the Veteran has not even described any current disability or symptoms of a current disability; rather, he has merely asserted that service connection is warranted for "residuals" of his in-service acute conditions.  The Veteran is not competent to state that he has "residuals" of such conditions, absent any other observable symptomatology, and the Veteran finds such assertions, absent any further description of such "residuals," not to be probative.  A detailed review of his statements and the treatment records fails to indicate a problem.

Rather, from his statements, the Veteran has essentially asserted that service connection for his acute, resolved in-service left leg shin splints and non-gonococcal urethritis should be warranted based on his in-service treatment for such conditions; he has not argued, and the record does not otherwise reflect, that any current disability or symptoms of disability might be linked to his in-service conditions.  As the evidence reflects that the Veteran does not have, did not have at the time his claim for service connection was filed in May 2003, and has not at any point during the pendency of the claim or appeal had, any disability related to left leg shin splints or non-gonococcal urethritis for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, No. 11-3272, 2013 WL 1907369 (Vet. App. May 9, 2013).  The Board is at a loss as to how it could grant service connection for a disability that does not exist at this time or during the appeal period. 

Accordingly, the Board finds that the claims for service connection for left leg shin splints and non-gonococcal urethritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Upper respiratory infection

The STRs indicate complaints of an upper respiratory infection (URI) with pharyngitis and possible strep throat in December 1986, as well as an upper respiratory infection and possible strep throat in November 1988.  A throat culture taken in November 1988 was negative.  Both times, the condition resolved and there are no further indications of complaints or treatment regarding URIs in service.  The STRs therefore reveal an acute condition that resolved twice in service, providing evidence against this claim.  

The post-service medical evidence indicates that the Veteran was diagnosed with acute sinusitis, acute pharyngitis, and acute bronchitis at the Primary Care Center in October 2003, almost 13 years after the Veteran's separation from service.  He was later diagnosed with acute pharyngitis/laryngitis in January 2007.  

Even assuming the existence of a current recurring URI (which is very unclear), based on the acute diagnoses in October 2003 and January 2007, the Veteran served on active duty from December 1986 to November 1990; there is nothing in the record to indicate a connection between the problems in 2003 and 2007 and service that ended well over a decade earlier.  This fact weighs against the Veteran's claim.  See Maxson, 230 F.3d at 1333 (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" could be considered in weighing the evidence). 

In its December 2010 Memorandum Decision, the Court remanded the issue of service connection for a URI "to enable the Board to properly consider and weigh the [Veteran's] lay assertions against the other actual evidence of record," and reminded the Board "that the absence of actual evidence does not amount to substantive negative evidence," and that "there is no requirement of 'a valid medical opinion' in order to establish nexus."  See Memorandum Decision, at p. 5.  

Accordingly, the Board has considered the lay statements offered by the Veteran in support of his claim, and recognizes that the Veteran is competent to report matters within his own personal knowledge, such as continuous respiratory problems or continuous treatment for respiratory problems from the time of service.  See Layno, 6 Vet. App. at 469.  However, the Veteran has not even asserted that a recurrent URI disability continued after service.  As reflected in his May 2003 claim for service connection, the Veteran has asserted that service connection is warranted for "residuals" of URI; the Veteran has at no point identified what such "residuals" are, or how they are related to his in-service URI treatment.  

In an October 2008 statement, the Veteran asserted that he had gone to sick call for complaints of URIs in 1986 and 1988 and was assessed with URI with pharyngitis and strep throat, and thus that a URI disability was identified during his period of active duty; again, the Veteran did not identify any current or post-service disability or symptomatology that might be related to his acute, resolved in-service URIs.  Therefore, the Veteran's lay statements provide no basis for service connection of any URI disability, as they do not indicate any description of recurrent symptomatology since service or indicate how any current URI problem might be associated with his acute respiratory problems in service.

Moreover, in a December 1994 report of medical history, the Veteran reported that he did not have and had never had chronic cough, frequent colds, wheezing, asthma, lung disease, chest pain or pressure, or shortness of breath.  Such evidence weighs against a finding that any recurrent URI problem began during and continued after service.

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for URI.  The evidence does not indicate any connection between service and any current respiratory problem years after service, the Veteran has not asserted any connection besides asserting "residuals" of his in-service URIs, and the post-service medical record provides evidence against such a finding.  Accordingly, the Board finds that the claim for service connection for a URI must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Pes planus and left testicle condition

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).   

The Veteran's enlistment examination in September 1986 indicates second degree flatfeet.  The STRs include one record of diagnosis of metatarsalgia in January 1987 after the Veteran presented with complaints of painful feet, but no further complaints, treatment, or diagnoses regarding the feet during service.  Additionally, VA and private treatment records are silent for any treatment or diagnoses regarding the Veteran's pre-existing pes planus.  

The Veteran's September 1986 enlistment examination also notes a history of surgery for left testicle torsion in 1980, and on examination a left scrotal scar was noted.  After service, the Veteran first complained of and was treated left testicle pain in March 2005, approximately 15 years after separation, at which time he was assessed with left testicular pain and epididymitis.  

In his May 2003 claim for service connection, the Board asserted that he had pre-existing residuals of lest testicle injury, which he "further aggravated" in service, and pre-existing bilateral pes planus, which he "further aggravated" in service.  In an October 2008 statement, the Veteran asserted that flatfeet were noted at his entry into service, and that in service his pes planus condition had been assessed as metatarsalgia.  

In its December 2010 Memorandum Decision the Court remanded these matters to the Board "so that it can properly consider and weigh the [Veteran's] lay assertions in the context of these claims," noting that the Board appeared to "be equating negative evidence with substantive evidence."  See Memorandum Decision, at pp. 6, 7.

Regarding the Veteran's claim for pes planus, as such condition was noted on examination of the Veteran at the time of his entry into service, he is not presumed to have been in sound condition with respect to a flatfoot condition prior to service.  Furthermore, the record does not reflect that the Veteran's pes planus disorder was aggravated during his period of service.  To show aggravation of a pre-existing disability, there must be an increase in the underlying disability; becoming symptomatic during service is not sufficient unless occurring in combat.  See Davis, 276 F.3d at 1344-45.  In this case, while STRs include one record of diagnosis of metatarsalgia in January 1987 after the Veteran presented with complaints of painful feet, but no further complaints, treatment, or diagnoses regarding the feet during service, and no treatment for such condition following service; the record reflects that while the Veteran's foot disability may have become symptomatic during service, no increase in the Veteran's underlying pes planus disorder has been shown.

The Board has considered the lay statements of the Veteran.  However, the Veteran has simply stated that he "further aggravated" his pre-existing bilateral pes planus in service.  He has not described how or in what way his pre-existing pes planus might have been aggravated by his service.  Rather, as reflected in his October 2008 statement, the Veteran appears to base his service connection claim on the fact that he was treated once for symptoms involving his pre-existing pes planus condition.  Thus, the Board finds the Veteran's lay assertion regarding aggravation of his pes planus condition to be of minimal probative value.  The objective medical evidence only provides evidence against this claim. 

Given the above, the Board finds that the evidence against the Veteran's claim outweighs the minimal evidence supporting it.  Accordingly, the Board finds that the claim for service connection for pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Regarding the Veteran's claimed left testicle condition, at the time of his September 1986 enlistment examination, the Veteran reported a history of surgery for left testicle torsion in 1980; a left testicle condition was not "noted at entrance into service," as noted means detected on induction examination, not just history of pre-service existence recorded at the time of the examination.  See Crowe, 7 Vet. App. at 245.  However, given the Veteran's report of history of surgery for left testicle torsion in 1980 at the time of his enlistment examination, the noted left scrotal scar at the time of the examination, and the Veteran's own contentions that his left testicle condition preexisted his period of service, the Board finds that clear and unmistakable evidence shows that a left testicle injury, post surgery, existed prior to service.

The Board further finds that clear and unmistakable evidence shows that such injury was not aggravated by service.  Service treatment records reflect no treatment, complaints, or findings related to the left testicle.  Furthermore, the Veteran did not seek treatment for any left testicle problems until approximately 15 years after separation.  See Maxson, 230 F.3d at 1333.  Neither during this treatment, nor during any other instance of treatment has any current left testicle condition been related by medical evidence to the Veteran's service in any way.

The Board recognizes that absence of records, alone, is not a sufficient basis to deny a claim, but that such absence only one factor to be weighed.  However, in light of the fact that the Veteran did in fact seek medical treatment left testicle pain when it actually occurred in March 2005, the fact that he did not seek any treatment whatsoever for left testicle problems in service or until 15 years after service, in this case, weighs heavily against his claim.

The Board has considered the lay statements of the Veteran regarding aggravation of his in-service injury.  However, the Veteran's only assertion is that he has pre-existing residuals of lest testicle injury, which he "further aggravated" in service.  He has not described any injury or event resulting in aggravation, any symptomatology in service or following service indicating aggravation, or in what way his pre-existing left testicle injury might have been aggravated by his service.  Given such lack of any information from the Veteran regarding his purportedly aggravated left testicle condition, the Board finds his lay assertion to be of minimal, if any, probative value.

Given the above, the Board finds that clear and unmistakable evidence shows both that the Veteran's left testicle injury both pre-existed service and that it was not aggravated by service, and there is no other basis for service connecting any left testicle condition.  Accordingly, service connection for a left testicle condition is not warranted.

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.    

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the Veteran in February 2002, March 2004, March 2006 and February 2008 that, cumulatively, fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in her or his possession to the AOJ.  Although all of the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in July 2008 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, examinations were not obtained for the service connection claims because the evidence did not surpass the low threshold set by McLendon.  Where the evidence does not establish that a current disability exists, that a disability may be associated with service, or that a pre-existing disability might have been aggravated by service, there is no need to obtain a medical opinion regarding a connection to service.  In any event, there is otherwise sufficient competent medical evidence of record to make a decision on the claims without more examinations. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records through March 2004.  The Veteran submitted private treatment records from the Primary Care Center.  The Veteran was also afforded VA medical examinations in connection with his increased rating claim in March 2002, May 2004, June 2005, and April 2008.  These examinations and reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2012); Barr, 21 Vet. App. 303.  

Also, as discussed in the decision above, the Court has complied with the terms of the December 2012 Court Memorandum Decision for each of the issues remanded.  Regarding the claim for a disability rating greater than 40 percent for residual post-operative left olecranon fracture, the Board notes that, in the Memorandum Decision, the Court took issue only with the analysis of the extraschedular rating, and did not take issue with any part of the schedular analysis.

Moreover, the AOJ has substantially complied with the Board's April 2011 and November 2012 remand instructions.  The AMC obtained the Veteran's medical records from the U.S. Post Office.  Also, in December 2012, and again in January 2013, the AMC contacted the Primary Care Center and requested treatment records for the Veteran from May 2009 to the present, but received no response.  In January 2013, the AMC informed the Veteran that it had received no response to VA's request for records, described the further action VA would take regarding the claim, and notified the Veteran that he should attempt to obtain such records.  See 38 C.F.R. § 3.159(e)(1).  In response, the Veteran sent treatment records in his possession from the Primary Care Center.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A disability rating greater than 40 percent for residual post-operative left olecranon fracture is denied.

Service connection for left leg shin splints is denied.

Service connection for non-gonococcal urethritis is denied. 

Service connection for an upper respiratory infection is denied.

Service connection for pes planus is denied. 

Service connection for a left testicle condition is denied.


REMAND

Regarding his claim for an acquired psychiatric disorder, as reflected in a July 2005 statement, the Veteran's asserts that such disorder, including stress, anxiety, and depression, is the result of his service-connected residual post-operative left olecranon fracture, and his claimed left wrist and forearm conditions.  A June 2003 VA treatment record reflects that the Veteran was assessed as having a positive response to posttraumatic stress disorder and depression screens.  However, there is no other indication of treatment or diagnosis of any psychiatric condition, and no evidence linking any such condition to the Veteran's service-connected left elbow disability, or any other physical condition.  

Under these circumstances, the Veteran should be provided an examination and opinion addressing whether he has an acquired psychiatric disorder, and, if so, whether such disability is related to his service-connected residual post-operative left olecranon fracture or any other service-connected disability or disabilities.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79.

Regarding a left wrist condition and left forearm condition, as reflected in his June 2003 claim, the Veteran asserts that such conditions are secondary to his service-connected elbow disability.  VA treatment records reflect that in June 2003 the Veteran was treated for significant and chronic pain and tightness in wrist extensors of the left forearm, and a May 2004 VA examination report reflects a diagnosis of left wrist strain with severe limitation on motion and weakness noted on examination.  On April 2008 VA examination, left wrist strain was again diagnosed, and the examiner stated that the Veteran's "left wrist and left forearm are obviously aggravated due to" his service-connected elbow condition.  However, in a June 2008 addendum report, the April 2008 VA examiner stated that given the presence of left wrist strain, it was concluded that the left wrist could be aggravated by the Veteran's left elbow disability, but that the examiner was unable to provide baseline disability or diagnosis for the left forearm without resorting to mere speculation, noting that April 2008 X-rays had only shown status post left olecranon fracture repair.  

The bases of the April 2008 examiner's opinions are unclear with respect to why, given the information of record, he could not render an opinion without resort to mere speculation, or whether or what additional information might be obtained in order for such an opinion to be rendered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether he has a diagnosed left forearm disability, and, if so, whether, and how, such disability or any left wrist disability is caused or aggravated by the Veteran's service-connected residual post-operative left olecranon fracture.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79; Barr, 21 Vet. App. at 311 (2007).  

Finally, as the resolution of the Veteran's remaining claims might be determinative of his claim for a TDIU, the issues are inextricably intertwined, and a decision at this time by the Board with respect to the TDIU claim would be premature.  See 38 C.F.R. § 4.16(a); Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

While records from the U.S. Post Office regarding any disability claims the Veteran might have filed were obtained in April 2011, the most recent of such records were dated in June 2003.

On remand, any more recent records from the U.S. Post Office regarding any disability claim that the Veteran may have filed should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the U.S. Post Office regarding any disability claim that the Veteran may have filed with the U.S. Post Office dated from June 2003 to the present (if any). Associate all obtained records with the claims file.  If no records are obtained, document all efforts to obtain the records and obtain a negative reply or replies and associate all such replies and documentation with the claims file.  The Board want all the Veteran's claims from the Postal Service, including any unsuccessful claims for workers compensation. 

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder (if any).  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Indications of exaggeration (if any) should be noted in the record.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder.  

If an acquired psychiatric disorder is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is caused or has been aggravated (i.e. permanently worsened in severity beyond its natural progression) by the Veteran's service-connected residual post-operative left olecranon fracture or any other service-connected disability or disabilities, and, if so, how.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any left wrist disability and left forearm disability (if any).  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Indications of exaggeration (if any) should be noted in the record.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a left wrist disability and/or a left forearm disability.  

If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that such disability is caused or has been aggravated (i.e. permanently worsened in severity beyond its natural progression) by the Veteran's service-connected residual post-operative left olecranon fracture, and, if so, how.

A complete rationale for all opinions must be provided.  The opinion should address the particulars of the Veteran's medical history and the relevant medical science as applicable to this claim.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

4.  The RO/AMC should address all remaining claims that are not before the Board in a separate rating action (in this regard, the Veteran should be clear to the RO/AMC what additional claims he is (or is not) filing in order to get some final resolution of this case). 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


